OPINION OF THE COURT
PER CURIAM.
The Appellant, who was the defendant below, demanded a trial by jury in connection with the charges pending against him in County Court. That request for jury trial was denied" by the trial court. The trial court did not have the benefit of the case of Reed v. State, 10 FLW 255 (Fla. 1985), a Supreme Court decision which was decided *71after proceedings had concluded in the trial court, but during the pendency of this appeal. This Court is bound by the above-cited decision of the Florida Supreme Court and must implement it herein.
The conviction of the defendant is hereby reversed, with this cause remanded to the trial court for further proceedings consistent with this opinion and the requirements of Reed v. State, supra.